Motion by respondent to dismiss appeal from an order of the County Court, Suffolk County, entered October 3, 1962, which denied appellant’s motion for summary judgment and granted respondent’s motion for such relief. Motion denied. On the court’s own motion, appeal transferred to the Appellate Term of the Supreme Court, Second Judicial Department, which is now vested with the jurisdiction to determine this appeal (see order of this court No. 47, dated July 12, 1962; N. Y. Const., art. YI, § 5, subd. b; § 8, subd. d). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.